                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 RICHARD MASS, JR.,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 3:17-cv-01206
                                                   )   CHIEF JUDGE CRENSHAW
 CORECIVIC INC.,                                   )
                                                   )
        Defendant.                                 )


                                             ORDER

       The pro se Complaint seeks relief for being exposed to scabies at the Metro-Davidson

County Detention Facility. (Doc. No. 1.) Defendant operates the Detention Facility under contract

with the Metropolitan Government of Nashville and Davidson County, Tennessee. (Doc. No. 29

at ¶ 2.) Before the Court is a Report and Recommendation from the Magistrate Judge (Doc. No.

35) recommending that the Court grant Defendant’s Motion for Summary Judgment (Doc. No. 25)

on the ground that Plaintiff failed to exhaust administrative remedies. Plaintiff filed no response

to the Motion for Summary Judgment and no objections to the Report and Recommendation.

       The court shall grant a motion for summary judgment if “the movant shows there is no

genuine issue dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). In considering whether to grant summary judgment the evidence as

well as the inferences drawn “must be read in the light most favorable to the party opposing the

motion.” Spirit Airlines, Inc. v. Northwest Airlines, Inc., 431 F.3d 917, 930 (6th Cir. 2005) (citing

Kochins v. Linden-Alimak, Inc., 799 F.2d 1128, 1133 (6th Cir. 1986)). Because Plaintiff failed to

respond to the motion for summary judgment, the statement of facts filed by Defendant is deemed
undisputed. L. Civ. R. 56.01(f). That being said, Defendant retains the burden of establishing that

it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

       Congress enacted the Prison Litigation Reform Act (“PLRA”) “in the wake of a sharp rise

in prisoner litigation in the federal courts.” Woodford v. Ngo, 548 U.S. 81, 84 (2006) (internal

citations omitted). The law seeks to alleviate the burden of this litigation by requiring prisoners to

exhaust all administrative remedies before they can file suit in federal court. See 42 U.S.C. §

1997a. The “dominant concern” of the PLRA is “to promote administrative redress, filter out

groundless claims, and foster better prepared litigation of claims aired in court.” Porter v. Nussle,

534 U.S. 516, 528 (2002). Specifically, the law provides that “[n]o action shall be brought with

respect to prison conditions under section 1983 [ ], or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a); Napier v. Laurel Co., Ky. 636 F.3d 218, 222 (6th Cir. 2011).

This mandatory exhaustion requirement is strictly enforced. Jones v. Bock, 549 U.S. 199, 211

(2007); see also Napier, 636 F.3d at 226 (“The PLRA’s exhaustion requirement is a strict one.”).

The failure of a prisoner “to exhaust administrative remedies under the PLRA is an affirmative

defense that must be established by the [d]efendant[ ],” Jones, 549 U.S. at 204, and, once raised,

the burden shifts to the plaintiff to demonstrate that he actually complied with the exhaustion

requirement, Napier, 636 F.3d at 225-26. If a defendant meets its burden to prove that there was

no disputed issue on whether a remedy was still available at the time the Complaint was brought,

and if a plaintiff did not even attempt to fully exhaust that remedy, summary judgment is

appropriate. Id. at 226. Furthermore, dismissal is also warranted when a prisoner only partially

exhausts a claim, does not appeal the denial of a grievance, or abandons the process. Hartsfield v.

Vidor, 199 F.3d 305, 309 (6th Cir. 1999).



                                                  2
        As set forth in the Report and Recommendation, Defendant’s Motion, Statement of

Undisputed Facts, and Supporting Affidavits establish that (1) CoreCivic has an administrative

grievance system; (2) the only informal grievance filed by Plaintiff prior to this lawsuit does not

actually deal with scabies (see Doc. No. 27-2 (grievance dealing with mental health)); and (3) in

any event, that grievance was neither pursued through the appeals process or completed before

initiation of this action. Plaintiff has made no attempt to demonstrate, in response to Defendant’s

argument, that he actually complied with the exhaustion requirement. Under clear precedent, the

Court need go no further.

        The Report and Recommendation (Doc. No. 35) is APPROVED AND ADOPTED.

Defendant’s motion for summary judgment (Doc. No. 25) is GRANTED due to Plaintiff’s failure

to exhaust administrative remedies as required under 42 U.S.C. 1997e(a). This is a final order. The

Clerk of Court shall issue a judgment pursuant to the Federal Rules of Civil Procedure and close

the file.

        IT IS SO ORDERED.



                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
